Exhibit NEWS RELEASE For further information, please contact Adele M. Skolits at 540-984-5161. SHENANDOAH TELECOMMUNICATIONS COMPANY REPORTS FOURTH QUARTER AND FULL YEAR 2 EDINBURG, VA, (March 3, 2010) – Shenandoah Telecommunications Company (Shentel) (NASDAQ: SHEN) announces financial and operating results for the fourth quarter and year ended December 31, 2009. Fourth Quarter 2009 Highlights Highlights for the quarter include: · Revenue of $40.3 million, an increase of 8% from fourth quarter 2008 · Net income of $6.3 million, which includes a net loss of $0.5 million from newly acquired cable operations undergoing upgrades · PCS net subscriber additions of 3,465 · Total PCS subscribers of 222,818, up 5% from December 31, 2008 · EVDO high speed data services are now available to 95% of the population covered by our PCS network · Added eight cell towers, 28 CDMA base stations, and 28 EVDO-enabled sites · Completed upgrades in the recently acquired cable territories, with 64% of the homes passed now served by upgraded systems President and CEO, Christopher E. French commented, “Our operating results again reflect improvement and growth despite the continuation of poor economic conditions.
